IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00278-CV

                                  EX PARTE R.L.S.


                            From the 77th District Court
                             Limestone County, Texas
                               Trial Court No. 1096-A


                                       ORDER

       Appellee, the County Attorney for Limestone County, moved for an extension of

time to file its brief in this appeal. Appellant opposes the motion asserting the District

and County Attorney has no standing in this proceeding. By ruling on the motion for an

extension of time, we do so without prejudice to appellant or the Court raising the issue

of standing at a future date.

       The motion is granted. Appellee’s brief is due February 14, 2017.


                                  PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 11, 2017